DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the match marks" in line 3 thereof.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the match marks" in line 4 thereof.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seo [US 2016/0301266] in view of Kunkel [US 2006/0071572].
Claim 1, Seo discloses a stator core [100, figure 3], in which a plurality of pole teeth [112] are provided to protrude at predetermined intervals in an annular back yoke [111] toward the center in a radial direction [figure 3], wherein recessed surface portions [a2; figure 1] uniformly recessed toward an inner side in the radial direction over a range wider than a width of each of pole teeth [figure 3] are respectively formed on an outer peripheral surface where the annular back yoke [111] and each of the pole teeth provided to protrude on the inner side in the radial direction cross each other [figure 3].
Seo fails to teach a stator core formed by laminating and pressing a plurality of electromagnetic steel sheets.
Kunkel teaches creating a stator from laminated sheet metal [paragraph 0020 and 0040] in order to reduce losses due to eddy currents [paragraph 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Seo by laminating and pressing a plurality of electromagnetic steel sheets as taught by Kunkel in order to reduce losses due to eddy currents [Kunkel paragraph 0020].
Claim 2, Seo as modified discloses the stator core according to claim 1, wherein Seo discloses that match marks [a1] further recessed toward the inner side in the radial direction are formed on the respective recessed surface portions [a2] formed on the outer peripheral surface of the annular back yoke [111], a one-end peripheral edge portion in a thickness direction forming an external form of the stator core is formed by a sag surface [114] except the match marks [figure 1], and the other-end peripheral edge portion is formed by a burr surface [113], and a one-end peripheral edge portion in the thickness direction of the match marks is formed by the burr surface [113] and the other-end peripheral edge portion is formed by the sag surface [114; figure 1].
Claim 3, Seo as modified discloses the stator core according to claim 1, wherein the plurality of electromagnetic steel sheets are rotationally laminated at a predetermined angle so as to align the match marks [as shown in figure 3-5, match marks a1 extend the length of the stator core, therefore when using a laminated core as taught by Kunkel, the match marks a1 would be aligned to extend the length of the stator core].
Claim 4, Seo as modified discloses the stator core according to claim 1, wherein Seo discloses that the recessed surface portions [a2] are provided at positions corresponding to the pole teeth [112] at equal intervals [figures 1 and 2], and each of the match marks [a1] is provided at a crossing position between a center line in the radial direction connecting a central position of the annular back yoke [111] and the center of the pole tooth [112] and the recessed surface portion [a2, figures 1 and 2].
Claim 5, Seo as modified discloses a motor [paragraph 0024, figure 7] comprising: the stator core [100] according to claim 1 [paragraph 0026]; a motor case [500] into which the stator core [100] is press-fitted from the sag-surface side formed on a one-end peripheral edge portion in a thickness direction [figures 4 and 7]; and a rotor [300] in which a rotor shaft [400] is rotatably supported by the motor case [500] and rotor magnetic poles [310] are arranged to face the pole teeth of the stator core [100; figure 4].  The Examiner notes that the limitation of “the stator core is press-fitted from the sag-surface side formed on a one-end peripheral edge portion in a thickness direction” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837